È / , ,

> À à

Le
Le 4

|
|
Il

CONVENTION D'ETABLISSEMENT

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE
DU MALI

,
]
J
]
]
]
]
]
]
]

+4 ET
LA SOCIETE POUR LE DEVELOPPEMENT DES
INVESTISSEMENTS EN AFRIQUE (SODINAF)

POUR LA RECHERCHE ET L'EXPLOITATION DE L'OR, DE L'ARGENT, DES

LS) SUBSTANCES CONNEXES ET DES PLATINOIDES .

v

d
n
d

]
]
3
3
]

L

a

ÉD E Pen E orne ne

- LE

dénommée

des

15

GOUVERNEMENT DE LA
"l'Etat", r
de l'Hydra

REPUBLIQUE DU MALI,
par le

l'Energie

ci-après
Ministre

nes ;

Monsieur Karim DEMBELE

La

: D'UNE PART,

LA

Société pour le Developpement de Investissement

en Afrique

après dénommée SODINAF
résentée

dressieur Aliou 8. DIALLO, en sa qualité de Président du Conseil
Administration de la Société pour le Dsvelcppement des Investissements
Afrique.
: D'AUTRE PART,
.
ES À

L' Prune Ke

di. Te D D éd | À A D

L'Etat & procédé courant des travaux
dans là région de Fatouia défi I;
als Société pour le Deve icppement des
Investissements en afrique a manifesté le désir de
procéder à des travaux supplémentaires de
recherche d'or, d'argent, de substances connexes
et de platinoîdes sûr une partie du territoire de
la République uu Mali située à Faboula, cercle de
Yanfoiila, Région Sikasso en cas de
découverte de ments permettant une
exploitation commer >, le droit ds passer au
dévelcppement et l'exploitation de tels
gisements ;
— Ce césir répond faitement à Ta politique
minière du Gouvernene teridant à promouvoir la
Recherche et l'expisita

ion minière au Mali ;

#7

M eg ge Dé, Me, a, Egg, eg , De, De de di, à

hi dj di #

= 2e)

Les Parties se sont rapprochées afin de déterminer
les modalités d'exécution des travaux de
Recherches et d'Exploitation des Gisements de
minérais,.qui seraient-découverts. - :

SONT CONVENUES DE CE QUI SUIT_:

ARTICLE 1.

TITRE I _- DISPOSITIONS GENERALES

INTERPRETATIONS

Aux «termes de a présente Convention ; sans
préjudice, des dispositions de l'Article 1.de la
Loi minière, on entend.pa ÿ: ñ

Code : Minier_: 1*ordonnance .N°91_065/P-CTSP. du 19
Septembre.; 1991 portant... organisation ;.de,, 1
recherche, ::de 1’exploitation, de ‘la: possession, dù
transport;::: de la. :-transformation ..et de la
commercialisation de substances -minérales ou
fossilesiz: et carrières; 5 autres: que:..les

hydrocarbures liquides.ou gazeux sur le:territoire
de la République du Mali,.le.Décret N°91::277/PM.RM
du 19 :: Septembre 1991 fixant d i
d'application de l'Ordonnance. N°91_065/P:
19 Septembre 1991 sus-visée.

; Let
Conseil d'Administration: l'organe de direction de
la Société pour 1e Developpement ,,.des
Investissements en Afrique prévu à l’article 22 de
la présente convention ;

Convention : :' la. présente. Convention, y compris
tous avenants ou modifications à..celle-ci, et
toutes ses Annexes.

DNGM_:. la Direction Nationale de la Géologie et
des Mines de la République du Mali ou tout
organisme qui lui succèderait, exercant des

fonctions. identiques ou similaires.

Etude ‘de:: Faisabilité : .le rapport faisant état de
la faisabilité de la mise en exploitation d'un
Gisement de Substances Minérales à l'intérieur du
Périmètre. et exposant ‘le programme proposé pour
cette mise en exploitation, lequel devra
comprendre, à titre indicatif mais sans
limitation: a) l'évaluation de l'importance et de
la qualité des réserves exploitables de Substances
minérales:: b) la. détermination de la possibilité
de soumettre es Substances minérales à un
traitement métallurgique;

Ex notice,.d' impact socio-économique du Projet:; d)
la présentation d'un progremme de construction de
-la Mine détaillant . les travaux,” équipements,
installations et fournitures requis pour la mise
en production commerciale d'un gîte ou Gisement
potentiel et autcrisations requises et les coûts
estimatifs s'y rapportañt, accompagné de
prévisions des dépenses à effectuer annuellement ;
e) 1'établissement d’un plan relatif à la
commercialisation des Produits, comprenant les
points .de . vente envisagés, les clients, les
conditions de vente et Îles prix ; f) un planning
de l'exploitation minière ;. g) l'évaluation
économique du Projet, Ÿ compris les prévisions
financières des comptes d'exploitation et bilans,
calculs d'indicateurs économiques (tels que Je
taux, de rentabitiite interne (TRI), taux de rétour

(TR), valeur actuelle nette (VAN), délai de
récuperation,. le bénéfice le bilan en devises; du
projet) et analyse de la sensibilité ; h) les

conclusions et recommandations quant à a
faisabilité ‘économique et 1e, calendrier errêté
pour la mise en route ‘ de la production
commerciale, en tenant compte des points a) à 9)
ci-dessus, ji} l'évaluation et es modalités de
prise en charge des frais afférents à la sécurité
des installations et des populations dans es
Jimites des zones de protection, j) toutes autres
informations que la Partie établissant ladite
étude de faisabilité estimerait utile pour amener”
toutes institutions bancaires ou financières
s'engager à grête les fonds nécessaires
J'Exploitation du Gis

pu pe

k
érêt interbancaire offert à
jode de trois.(3) mois, côté
ationeie.

sur

Farticipation(s en ce qui concerne 1’Etat, LE
participation initiale dans une Société
d'exploitation .prévue à l'Article (14.1) de la
convention, majorée de la participation qu'il aura
acquis, tel que prévu à l'Article (14.4) de 1e
Convention et en ce qui concerne 3a SODINAF, une
participation e 10C x dans une Société
L'exploitation, moins la partici jon de l'Etat,
£auf dans Île cas prévu à l'Article (17) de 1a
présente cenvention.

Par : Ja Société pour le Developpement des
Investissements en Afrique ou l'Etat ; “Parties”
ia SODINAF et l'Etat.

mètre : le périmètre défini à l'Annexe 1. 11
être modifié conformément aux dispositions de
1a Loi minière.

Produits _: .toutes Substances minerales extraites
du Périmètre à.des fins Commerciales dans le cadre
de la présente Convention. :
Programme de Travaux É une description
suffisamment détaillée des activités de recherche
à entreprendre .et des objectifs à réaliser par la
Société pour le Developpement des Investissements
en Afrique à l'intérieur du Périmètre, pendant la
période de recherche. -

Projet _: l'ensemble des activités relatives au

Périmètre, entreprises dans le cadre de la

présente Convention.

Société Affiliée ; toute personne morale,
association ou “joint venture"“ ou toute
formed'entreprise qui, directement ou
indirectement, contrôle une Partie ou est
contrôlée par une Partie i OU est contrôlée par
une personne physique ou morale qui contrôle une
partie. 11 faut entendre par contrôle Ja
détention, directe ou indirecte, du pouvoir
d'orienter ou de faire orienter la gestion et la
prise de décisions par l'exercice de droits de
vote.

- Juste valeur marchande : en ce qui concerne

tout bien et toute propriété, un prix raisonnable
payé en monnaie, acceptable par un vendeur disposé
à vendre volontairement le bien ou la propriété en
question au marché ouvert, en allouant le temps
nécessaire de trouver un acheteur disposé à
acheter volontairement, et sans que le vendeur ou
l'acheteur agisse par nécessité, par contrainte où
dans des circonstances particulières,

— Valeur départ champ où carreau mine : la valeur
des Produits vendus en toute monnaie, à une
fonderie, affinerie, où à tout autre acheteur,
diminué de tout coût de raffinage où de tout autre
procédé ou moyen de traitement nécessaire à la
transformation du minérai en produit fini
commercial, des commissions pour a
Commercialisation des Produits, des coûts de
transport, pesage, analyses, selon les cas, qui
n'ont pas déjà été déduits Par l'acheteur.

-Cash flow net: l'excédent du revenu brut sur
l'ensemble de tous les Coûts, Dépenses et Pertes

-11 faut entendre pour les besoins de la présente
définition par revenu brut, toutes sommes
effectivement encaissées par la Société pour le
Developpement des Investissements en Afrique
provenant de la vente de sa part des produits.

—

[2 0 7e eg eg, PL PL M M M5

-I1 faut entendre par Coûts , Dépenses et Pertes
tous coûts de raffinage, fonderie , traitement,
transformation et commercialisation des produits,
y compris les coûts de transport, assurance,
échantillonnage, pesage, analyses, le cas échéant,
qui n'ont pas déjà été déduits par l'acheteur et
toutes sommes effectivement dépensées par Ja
Société pour le Developpement des Investissements
en Afrique y compris les frais des immobilisations
dans le cadre du Projet, y compris les intérêts
aux taux du Libor plus 2% sur tous Coûts, Dépenses
et -Pertes non récupérés et une somme raisonnable
pour l'administration et la gestion tels que
prévue au Contrat d'Opération en annexe V.

-I1 faut . entendre par Coûts, Dépenses et Pertes
non récupérés, le montant cumulé des coûts,
dépenses et pertes de la Société pour Île
Developpement des Investissements en Afrique
excédant le Revenu brut cumulé de la Société pour
le Developpement des Investissements en Afrique.
Les intérêts ci-dessus cesseront d'être
déductibles lorsque le Revenu Brut cumulé est égal
ou supérieur aux Coûts, Dépenses et Pertes cumulés
Les expressions “Revenu Brut Cumulé”, et “Coûts,
Dépenses et Pertes Cumulés" signifient la totalité
des revenus bruts et la totalité des' coûts,
dépenses et pertes, effectivement encaissés, payés
et/ou enregistrés depuis Îla date d'entrée en
vigueur de la présente convention jusqu'à la date
de leur calcul.

Valeur __au livre __: la valeur comptable des biens
et investissements au jour de leur acquisition.

Société d'Exploitation (SE) : la Société - à
constituer entre Îles Parties, pour l'exploitation
des substances minérales définies dans la présente
Convention.

Société (SODINAF) : la Société pour le

Developpement des Investissements en Afrique.

- Autres définitions _: Elles seront fonctions de
la particularité de la substance minérale et des
suggestions du partenaire.

E7 =

J ARTICLE 2 - OBJET DE LA CONVENTION

La présente Convention a pour objet de déterminer
les conditions générales, économiques, juridiques,
administratives, financières, fiscales, douanières
et sociales dans lesquelles la Société pour îe
Developpement des Investissements en Afrique et/ou
la Société d'Exploitation procèdera aux travaux de

Ls

recherches à l'intérieur du Périmètre, en vue de
déterminer l'existence de Gisements susceptibles
d'une Exploitation industrielle et, le cas

échéant, à l'Exploitation desdits Gisements, en
association où non avec l'Etat.

ARTICLE 3 - DESCRIPTION DU PROJET

Les activités entrant dans le cadre de Ja
Convention se dérouleront en deux phases. La
première phase consistera en la réalisation par la
Société pour le Developpement des Investissements Ï
en Afrique, et à ses frais, de travaux de
recherche des Substances minérales et, dans la
mesure où la Société pour le Developpement des ;
Investissements en Afrique l'estimerait approprié, f
1a préparation d'une Etude de Faisabilité pour
chaque gite potentiel découvert.

Dans le cas où la Société pour le Developpement
des Investissements en Afrique déciderait de la
construction d’une Mine, la deuxième phase
consistera en l'exploitation du ou des Gisements,
Conformément aux conditions prévues aux Articles
13 à 16 ci-après.

bus 7 Bus À Len Le Ts ts LS lé Le Le

11 est entendu entre les Parties que, à
l’intérieur du Périmètre, les différentes phases
de travaux de recherche et travaux d'exploitation
Peuvent se dérouler en parallèle, l’Exploitation
c'un Gisement pouvant avoir commencé alors que Îles
travaux de Recherches continuent pour la
découverte d'autres Gisements.

ARTICLE 4 - COOPERATION DES AUTORITES ADMINISTRATIVES_

Lou

L'Etat déclare son intention de faciliter,
conformément à la règlèmentation en vigueur, tous
les travaux de recherche à effectuer par la
Société pour le Developpement des Investissements
en Afrique par tous moyens qu'il juge appropriés.
en est de même des opérations d'Exploitation et
Commercialisation des Produits auxquelles la
Société d'Exploitation pourrait procéder.

as dus À Lu

TITRE IT - TRAVAUX DE RECHERCHES'ET ETUDE DE FAISABILITE

ARTICLE 5 - OCTROI DE PERMIS DE RECHERCHES À LA SOCIETE

Dans îles trente jours suivant la signature de la
présente Convention, l'Etat accordera à la Société
pour 1e Developpement des Investissements en
Afrique par arrêté du Ministre chargé des tines un
Permis de Recherche valable pour les Substances
minérales et portant sur le Périmètre. Ce Permis
de recherche accordera à la Société pour le
Developpement des Investissements en Afrique les
droits, et la soumettra aux obligations, prévus
par 1a Loi Minière concernant les Permis de
recherche. 11 est entendu qu’afin d'obtenir ledit
permis, la Société pour. le Developpement des
Investissements en Afrique devra remplir les
formalités prévues par Île Code Minier.

ÿ

ARTICLE 6 - BUREAU A BAMAKO

ia

La Société pour le Developpement des
Investissements en Afrique titulaire de permis de
recherche est tenue d'ouvrir dans tous les cas un
bureau à Bamako chargé de coordonner les travaux
de recherche prévus par la présente Convention.

ii Li

Le responsable du bureau de la Société pour 1e
Developpement . des. Investissements en Afrique sera
doté de pouvoirs suffisants pour décider de toute
question relative aux travaux de recherche qui
peut être considérée comme entrant dans le cadre
| des opérations quotidiennes de tels travaux.

1

ARTICLE 7 - PROGRAMME DES TRAVAUX DE RECHERCHE

. La Société pour le Developpement des
li] Investissements : en ‘Afrique sera seule responsable

-Pour . la conception, l'exécution et le financement
des travaux de recherche.

a Durant Tes trois premières années de validité du
Permis de Recherches, la Société pour le
Developpement, des Investissements en Afrique
s'engage à exécuter le Programme de Travaux de
Recherches joint à la présente Convention en tant

1 qu’Annexe II. :

Di du DT QU Qt Lt Lt Lu LS LL D

Lx
un

el
n
Là

Le

EX

la)

[S si

Vs

Dans, le cas où la Société pour le Developpement
des, ; Investissements en Afrique -décidérait de
renouveler le Permis de Recherche conformément à
l'Article (13.4) ‘ci-après; la Société pour le
Developpement de Investissements en Afrique
Soumettra à la Direction Nationale au moins deux
(2) mois avant la fin de a troisième année visée
ci-dessus ‘un Programme de travaux de recherche,
les nouvelles limites du Permis et une prévision
de dépenses pour 1a durée de la période de
renouvellement. Par la suite, la Société pour Île
Developpement des Investissements . en Afrique
Soumettra à la Direction Nationale, au moins un
mois avant la fin de chaque année, un Programme de
travaux détaillé et une prévision de dépenses.

11 est entendu que ..des agents de la DNGM seront
mis à la disposition de : la Société pour J]e
Developpement des Investissements en Afrique pour
participer à la preparation et à l'exécution deë
Programmes de travaux dans le cadre de la présente
Convention. Les agents seront à la charge de a
Société pour 1e Developpement des Investissements
en Afrique. 118 dépendront et relèveront de
l'autorité du responsable de la Société pour .le
Developpement des Investissements en Afrique à
Bamako, désigné. à l'article (6.1) de 1a présente
convention. Leur nombre sera déterminé d'un commun
accord. Les dispositions ‘du présent alinéa ne
peuvent avoir pour effet de modifier les
responsabilités confiées à la Société pour Jle
Developpement des Investissements en Afrique à
l'alinéa (7.1 ci-dessus).

Les analyses des échantillons prélevés
s'effectueront au Mali, soit dans des laboratoires
d'analyses y existant, soit dans un. laboratoire
fixe ou mobile créé à cet effet! par la Société

pour le Developpement des Investissements en.

Afrique. Toutefois, la Société pour le
Developpement des Investissements en Afrique, sur

justification, peut effectuer des analyses.

d'échantillons y compris des échantillons
volumineux destinés à des études métallurgiques en
déhors du Mali. Les résultats des analyses devront
être communiqués à la Direction Nationale de 1a
Géologie et des Mines.

La Société pour le Developpement des
Investissements en Afrique souscrira toutes les
assurances: normalement souscrites par un opérateur
diligent, y compris une assurance responsabilité
civile, une assurance couvrant les risques des
pertes ou de déterioration accidentelle des
équipements et une assurance décès, invalidité et
maladie pour le personnel.

+ re RSS de

\

Tu a un nt er

1

D

mn]

1

ir

LA SATA

1

1.

LS de 0 LT LE LE

ARTICLE 8 _

« ide

= OBLIGATION DE CEPENSES) POUR TRAVAUX DE. RECHERCHE. ©

La Société pour le Developpement des
- Investissements en Afrique 5'engage à Prendre à sa
Charge exclusive le totaiité des dépenses
nécessaires aux Programmes de travaux de
recherche; sauf dans Je äs où Îles Recherches
seraient réalisées à 1’ Périmètre d'un

Permig d'Exploitation.

La Société
Investissements

pour
en.

intérieur du

le Developpement des

Afrique s'engage à dépenser un

montant minimum de 177,5 Millions de F/CFA ‘pour
les travaux : de recherche pendant es . Premiers
Vingt quatre (24) mois. de validité du Permis de

Recherches.

Conformément : à

l'Article

Société pour le Developpement des Investissemenets

en Afrique
de Recherches”
validité dudit
où la Société
/ Investissements en
“avant Ja fin
de, T4 validité dudit
devra verser à
dépenses
le montant
l'Article 8.2.

des

La Société pour
Investiesements en
renouveler le
noûvelle période de
conditions prévues
montent
trois
Permis
F/CFA.

{2} premières
s'élève à un

La Sociét
investissements en
un ‘deuxième
trois (3) ans “dans
premier rencuvelTTément.

Outre les traitements,
relatifs au Personne]
les travaux de
en considération dans
minimales ci-dessus que

a) l'amortissement
utilisé pour les

Pour
Afrique
des premiers :

l'Etat
de Recherches effectivement effectuées et
dépenses

Afrique
Permis
trois
par
cumulé des dépenses ce Recherches pour les
années
minimum

pour 1
Afrique aura le droit de faire
rencuvel]lement

recherche. au Mali,

le droït'd'abandonner ses travaux

l'expiration de
de Recherches. Dans le cas
[le Developpement des
exercerait ce droit
t quatre (24 is
Permis de Recherches, elle
la différence entre les

minimales prévu à

le Developpement
aura le droit

Recherches pour
(2) ans, dans

1e Code

de

de: validité dudit
de 300 Millions de

le Developpement des |

Pour Une période de

les mêmes Conditions que le

sSaleireé et frais divers
effectivement engagé pour
ne seront pris

le :4lcul des dépenses

du matériel effectivement |
travaux

de recherche pour la

période Correspondant à leur utilisation È

.., ln ne Le Le On an

[ESS

[us

ln

Las

Vus. am lu hu

La

La lies

ARTICLE 9 -

4.1 it
b) les dépenses ençagées au Mali en travaux de
Recherches proprement dits, y compris'les frais
relatifs à l'établissement des programmes, essais,
analyses, études à l'extérieur, etc., ainsi que
les services téchniques exécutés par la Société
pour le Developpement des Investissements en
Afrique ou une Société affiliée à des taux
reprenant Île salaire de base du prestataire, les
avantages sociaux, contributions et charges
sociales et autres frais et charges connexes. Les
frais généraux de la Société pour Île Developpement
des Investissements en Afrique peuvent être pris
en considération à un taux fixe de six pour cent
(6%) desdits frais. En vue de 1a vérification de
ces dépenses, la comptabilité sera organisée pour
permettre. - une discrimination des dépenses . de
recherche et celles de l'administration.

INFORMATIONS PENDANT LA RECHERCHE

La Société pour le Developpement :.’des
Investissements en Afrique fournira à l'Etat les
rapports relatifs aux travaux de recherche requis
par Île Code Minier. 4

A l'expiration du Permis de recherche et de toutes
périodes de renouvellement de celui-ci prévues à
l'Article 8.4., la Société pour le Developpement
des Investissements en Afrique devra soumettre à
l'Etat un rapport définitif, ainsi que toutes
cartes, toutes diagraphies de sondages, tous levés
aéroportés et toutes données brutes qu'elle a
acquis au cours de la période de Recherche. Cette
obligation s’appliquera également ‘à tous autres
Permis de recherche octroyés dans Të cadre de la
présente Convention.

Les rapports et données visés à l'Article 9.1. ne
pourront être communiqués à des tiers par l'Etat
sans le consentement préalable écrit de la Société
pour île Developpement des Investissements en
Afrique, qui né saurait être refusé sans motif
valable. En cas: de renonciation au Permis de
Recherches ces rapports et données deviendront la
propriété de l'Etat. -

Sous réserve des dispositions de l'Article 8 de la
présente convention et conformément aux
dispositions du Code Minier, 1a Société pour le
Developpement des Investissements en Afrique
pourra arrêter les travaux de recherche avant
l'expiration de la période de validité du Permis

4

ut bn

o
n

» Ds I
de recherche, lorsqu'e] le eStimera que es
résultats , recueillis ne justifient Pas ‘a

Poursuite desdits travaux ne

deviendront caducs. La Société pour le
Developpement des Investissements en Afrique fera
alors Parvenir à l'Etat le rapport définitif visé
à l'Article 9,2. ci-dessus. È

RTICLE 11 - DECOUVERTE D'AUTRES SUBSTANCES

1.

1
ñ

PR EE EE

à ä

ARTICLE 12 -

Si, pendant l'exécution des travaux de Recherches,
la Société pour le Developpément des
Investissements découvre a Présence de Substances
autres que les Substances minérales, a Société
pour le Developpement des Investissements en
Afrique Pourrait étendre Ta validité de son Permis
de” recherche à ces nouvelles Subétarices dans les
conditions Prévues par le Code Minier tie à
Les Parties entameront des négociations pour
définir les termes et Conditions d’une Convention
d'établissement Permettant la Recherche et
l'Exploitation desdites Substances.

ETUDES DE FAISABILITE

Lorsque, ’ SUr là base des données recueillies
Pendant es travaux de recherche, a Société pour
le Developpement des Investisséments en Afrique
est d'avis qu'il y a, à l'intérieur-du Périmètre,
un gîte Potentiel de Substances minérales en
quantité et qualité suffisantes, SuSceptible d'une
Exploitation industrielle, 1a Société pour le
DeveToppement des Investissements en Afrique
établira une Etude de Faisabilité Sur ce gite et
la soumettra à l'approbation de l'Etat dès son
achèvement. .

Si a Société pour 1e Developpement des
Investissements en Afrique décidait, en raison de
cette Etude, de la ‘mise en exploitation . du
Gisement, l'Etat aurait un délai de Quatre vingt
dix (90). Jours, à Compter de 1a date du dépôt de
la demande du Permis d'Exploitation Par la Société
pour le Developpement des Investissements en
Afrique, pour Communiquer Par écrit à Ja: Société
pour le Deve loppement des Investissemens en
Afrique Je Pourcentage de sa Participation au
Capital de Ja Société d'Exploitation, ainsi qu'il
est prévu à l'article 14.6 ci-après.

4

a

Le bu bu bee hu

Lits

Lt

lu ju La 1 1

]
1
]
]

TITRE III - EXPLOITATION

Chaque fois que‘ 1a Société pour le Developpement
des Investissements en Afrique prendra la décision
d'exploiter un. Gisement, üne nouvelle Société
d'Exploitation pourra être créée pour 1a mise en
valeur dudit  Gisement. La Société d'Exploitation
sera régie, en particulier, par. les dispositions
de ‘la présente Convention et le. Code de Commerce
en vigueur ‘au Mali.

Dans ‘les quatre vingt dix (90) jours suivant Île
dépôt par la Société Pour le Developpement des
Investissements en Afrique de 1a demande: de Permis

ou d'autorisation d'Exploitation, l'Etat accordera
à la Société pour Île Developpement des
Investissements en Afrique le Permis y Où

l'Autorisation d'exploitation pour ce,Gisement. La
Sociéte ‘devra immédiatement céder à titre gratuit
le Permis où l'Autorisation d'exploitation à la
Société d'Exploitation. ..La Société’, pour le
Developpement des Investissements. -:en Afrique
restèra ‘titulaire du Permis de... recherche
Conformément aux dispositions du Code Minier afin
d'être à même de poursuivr le cas échéant, les

travaux de Recherche sur Île P. mètre.
Dès l'octroi du Permis où de 1 ‘Autorisation
d'exploitation, la Société d'Expicitation sera

autorisée à commencer les travaux de mise ,en
Valeur du Gisement et de Construction de 1a Mine.

14 - PARTICIPATION DES PARTIES

CEE PRES

Lors de la création d'une Société d'Exploitation
Conformément à l'Article 13.1: ce la Convention,
1à participation initiale de cheque Partie dans 1e
capital social de a Société d'Exploitation sera
déterminée . en fonction des déperses déjà exposées
Par chaque Partie relative au Gisement objet du
Permis d'exploitation dort cette Société
d'Exploitation sera titulaire. Cette participation
sera égale au rapport entre les dépenses totales
déjà. financées Par l'ensemble des Parties.

11 est entendu Que Cénformément au Code Minier 15%
du Capital de la Société Sera attribue à l'Etat,
Sans Contrepartie financière de sa part au titre
de ‘cette participat ion initiale.

Quelque soit le rapport entre les dé
eXposées par l'Etat et la totali
exposées, les dépenses déjà

devront - être valorisées de fac

5% du Capital. initial de la Société
d'EXploitation,

20 % visées aux Articles 14,2 et 14.3 Ci-dessus
Seront Payables .dès Ja Première. Production, et
Pendant toute la durée de la Convention. à

[En {cas d'augmentation de. capital. d'une Société
S'EXploitation décidée par ] ‘Assemblée ‘Générale

Taordinaire, 20% des actions nouvelles seront
attribués à ‘l'Etat afin. de lui Permettre de
Conserver son Pourcentage de . Participation
initiale Visé aux Articles 14.2 et 14.3 ci-dessus.
L'Etat n'aura aicune obligation en vertu de son

Pourcentage de Participation
Articles 14,2 8t 14.3 ci-dessus de contribuer aux
coûts ‘des Recherches, des Etude
de mise en valeur du gisement.

La Participation de l'Etat dans le Capita
d'une Société d'Exploitation Prévue à l'Article
14.1 : Ci-dessus ne pourra,
la validité de la présent.
20% de la totalité ‘dudit.

,

= 15 -

ARTICLE 15 _- OBJET DE LA SOCIETE D'EXPLOITATION.

L'objet de la Société d'Exploitation consistera en
l'Exploitation du Gisement de Substances minerales
à l'intérieur du Périmètre, objet de l'Etude de
Faisabilité, et pour lequel un Permis où une
Autorisation aura été accordé et comprendra toutes
opérations nécessaires ou utiles à l'Exploitation
dudit Gisement.

Dès 1a cession de la Société pour le Developpement
des Investissements en Afrique. à la Société
d'Exploitation du Permis ou de l'’Autorsation
d'exploitation pour une Mine, 1a ‘Société
d'Exploitation procédera d'une manière diligente
et selon îles règles de l'art à la mise en valeur
et à l'exploitation dudit Gisement faisant l'objet
de l'Etude de Faisabilité.

ARTICLE 16 - ORGANISATION DE LA SOCIETE D'EXPLOITATION.

s

Les Parties décideront de la dénomination de 1a
Société d'Exploitation lors de sa constitution.

Le siège de la Société d'Exploitation sera situé
en République. du Mali, à l'endroit désigné d’un
commun accord entre les Parties.

L'année fiscale de la Société d'Exploitation
commencera à couvrir le er Janvier de chaque
année civile pour se terminer le 31 Décembre de la
même année.

La Société d'Exploitation. peut faire appel ‘à
l’assistance technique de l'une des Parties et /ou
leurs Sociétés Affiliées. Les services techniques
seront fournis conformément à un contrat
d'Assistance Technique.

1]

ARTICLE 17 - DROITS DE L'ETAT D'EXPLOITER SEUL UN GISEMENT

Si l'Etat estimait qu'un nouveau Gisement à
l'intérieur du Périmètre devait être exploité, il
pourra demander à la Société pour le Developpement
des Investissements en Afrique d'établir une Etude
de Faisabilité sur l'exploitation de ce Gisement.
Dans Île cas où la Société pour le Developpement
des ‘Investissements én Afrique serait d’un avis
contraire et estimerait que la réalisation d'une
Etude de Faïsabilité ne se justifie pas, l'Etat
pourra réaliser sa propre Etude de Faisabilité et
la soumettra à la Société pour le Developpement
des Investissements en Afrique en indiquant s’il
désire ‘procéder. à 1'Exploitation.

La Société pour le Developpement des
Investissements en Afrique ‘ devra. notifier à
, F'Etat, dans un délai de quatre Vingt-dix (90)
jours à compter de la date de réception par la

Société pour le Developpement des Investissements

en Afrique de l'Etude de Eaisabilité, si ellé

: Souhaîte participer à l'Exploitation du Gisement

objet de ladite Etude de Faisabilité. Faute de

réponse de la Société pour le Developpement des

Investissements en Afrique dans ce délai eu en cas

de réponse négative de la Société pour le

Developpement des Investissements en Afrique,

l'Etat pourra procéder seul à 1l'Exploitation dudit

Gisement à ses seuls frais et risques et aucune

Société ‘d'Exploitation ne serait constituée.

L'Etat, dans ce Cas, aura une Participation en

Numéraire de 100 % dans le Gisement exploité. Si

Les LT Los

1a Société pour le Developpement des
Investissements décide de participer ‘à
1’Exploitation du Gisement une Société

Lis

d'Exploitation sera constituée entre les Parties
et les dispositions des Articles 18 à 22 ci-dessus
seront applicables.

ARTICLE 18 - ACHATS ET APPROVISIONNEMENTS

La Société pour le Developpement des
Investissements en Afrique, la Société
d'exploitation et leurs Sociétés Affiliées .et
sous-traitants utiliseront autant qu’il est
possible des ‘services et matières premières de
Sources maliennes et des produits fabriqués au
Mali dans la mesure où ces services et produits
Sont disponibles à des conditions compétitives, de
prix, qualité, garanties et délais de livraison.

sn los dos ‘les Lu

ARTICLE 19 - EMPLOI DU PERSONNEL _MALIEN

de

Pendant la durée de la présente Convention, la
Société pour le Developpement des Investissements
en ‘Afrique et la Société d'Expioitation, leurs
Sociétés Affiliées et sous traitants s’engagent à:

"es

a) accorder la préférence, à qualifications
] égales, au personnel malien ;
£ b) mettre en oeuvre un programme de formation et

de promotion du personnel malien en vue d'assure
eur utilisation dans toutes Îles phases des
activités liées à la présente Convention ;

: E
à Lu un in 1

S

du del dut Led eg eu nd,

1) 14) ul du

2

Lani dl du du nus du do du dy

n

#l - 17 = L

Lo) ‘assurer le logement des travailleurs employés
sur. le site dans. les conditions d'hygiène et de
salubrité conformes à 1a règlementation en vigueur
ou à intervenir ; :

d) respecter la législation et les règlements
sanitaires tels qu'ils résultent des textes
actuellement en vigueur où à intervenir ;

e) ‘respecter Ta législation actuellement en
vigueur - ou à intervenir et relative notammentaux
conditions générales du travail, au régime des
rémunérations, à la prévention et à la réparation
des . accidents . du... travail et des maladies
professionnelles, ainsi: qu'aux associations
professionnelles et aux syndicats.

A partir de la date de 1a Première Production de
la première Mine dans ‘le Périmètre, “la Société
d'Exploitation s'engage à contribuer à : *

a) l'implantation, .’ l'augmentation ou
l'amélioration d'une infrastructure médicale et
scolaire ‘à une distance raisonnable du Gisement
correspondant aux besoins normaux des travailleurs
et de leurs familles ; à 4

b) l'organisation, sur le plan local,
d'installations de loisirs pour son personnel.

L'Etat s'engage à accorder à la Société pour le
Developpement des Investissements en Afrique, à la
Société d'Exploitation les Sociétés Affiliées et
sous-traitants, Îles autorisations réquises: pour
permettre aux employés d'effectuer des heures
supplémentaires et de travailler ‘la nuit ou
pendant les jours habituellement chômés ou fériés,
conformément à 1a législation en vigueur.

L'Etat s'engage à n'édicter à l'égard de la
Société pour Île: Developpement des Investissements
en Afrique, la Société d'Exploitation, les
Sociétés Affiliées ou sous-traitants, ainsi qu’à
l'égard de leur ‘personnel aucune mesure en matière
de législation du travail ou sociale qui puisse
être considérée comme discriminatoire par rapport
à celles qui seraient imposées à des entreprises
exercant une activité similaire au Mali.

° - 18 -
L'Etat s'engage, pendant la durée de la Présente
: Convention, à ne ‘provoquer ou à n'édicter à
, : l'égard, de dla Société pour le Developpement des
Investissements en Afrique, la Société

d'Exploitation et/ou leurs Sociétés Affiliées et
sous-traitants aucune mesure impliquant une
restriction aux conditions dans lesquelles Ja
législation en vigueur ou à intervenir permet :

D 4

a) - ‘l'entrée, 1e séjour et'la sortie de tout
personnel de la Société pour Île Developpement des
Investissements en Afrique et/ou de, la Société
d'Exploitation et/ou leurs Sociétés Affiliées et
sous-traitants, des familles de ce personnel,
ainsi que leurs effets personnels.

b) sous réserve de l'Article 20.1: ci-dessus,
l'engagement et le licenciement par la Société,
pour le Developpement des Investissements ‘ en°
Afrique, la Société d'Exploitation et/ou eurs
Sociétés Affiliées et sous-traitants des personnes
de leur choix quelle qu’en soit leur nationalité
ou la nature de leurs qualifications
professionnelles. 4

4

L'Etat se réserve toutefois la possibilité
d'interdire l'entrée ou le séjour des
ressortissants de pays hostiles à la République du
Mali et des personnes dont la présence serait de
nature à compromettre la sécurité ou l’ordre
public ou qui se livrent à une activité politique.

As

»

ARTICLE 21 -. GARANTIES GENERALES ACCORDEES PAR_L'ETAT

L'Etat s'engage à garantir à la Société pour le
Developpement des Investissements en Afrique et à
la Société d'Exploitation le maintien des
avantages économiques et financiers et des
conditions fiscales et douanières prevus dans 1a :
présente Convention. Toute modification pouvant
être apportée: à. T'âvenir à la Loi et à la
règlementation . malienne, notamment au Code Minier,
ne sera pas applicable à la Société pour le
Developpement des Investissements en Afrique et la
Société d'Exploitation sans leur accord écrit
préalable. Toute disposition plus favorable qui
serait prise après la date de signature de la

D dm | baux | Guns | lus | us

] présente Convention, dans le cadré d’une

Bi 5e législation générale, sera étendue de plein droit
€ à a Société pour 1e Developpement des
] Investissèments en. . Afrique et la Société
e d'Exploitation.

D

us
n =

CE SE LE LS ES AE AE SP

bus! ur

f

1 de

ml “19 =

L'Etat garantit également, ‘à Ja Société pour le
Developpement des Investissements en Afrique, à la
Société d'Exploitation à leurs Sociétés Affiliées
et sous-traitants et aux Personnes régulièrement
employées Par ‘ces derniers, qu'ils ne Seront
jamais et. en . aucune manière l'objet d'une
disérimination légale ou administrative
défavorable de droit ni de fait.

Le ‘régime fiscal défini par la Présente Convention
variéra selon los différentes phases d'opérations.

À Compter de l'Entrée en Vigueur de 1à présente
Convention et pendant. les trois Premières années
de Production, la Société pour le Developpement

des Investissements ..en Afrique, la--Société
d'Exploitation et leurs ‘Sociétés Affiliées et/ou
leurs Sous-traitants, selon le CAS... seront

exonérés de tous impôts (ÿ compris da;TVA et Ja
TPS), droits contributions ou toutes. res. taxes
directes ou indirectes qu'ils auraient acquitter
Personnellement ou dont ils auraient à Supporter
la charge à l'exception de :

a) taxe fixe de délivrance d'un Permis de
recherche indépendammaent de sa surface 300.000 F

la convention 300.000 F
C) taxe fixe de délivrance d'une Autorisation de
Prospection 300.000 F
d) Laxe fixe de délivrance d'une Autorisation
d'exploitation 700.000 F
e) taxe ,fixe de délivrance d'ün Permis
d'exploitation 1.000.000 F
f) redevance Superficiaire additionnelle pour les
permis de recherche et autorisation de
Prospection, pendant toute la durée de Ja

Convention:
— 50 F/km* Par an pour la Prémière periode
7 100 F/km* par an Pour le prémier renouvellement

= 200 F/kimé par an pour 16 deuxième renouvellement

g) redevance Superficiaire ännuelle pour les
permis et autorisations d'exploitation:

RUE RE ne

L

PE

0
= 20 -

—< 50.000 F/km° par an . '

h}!° a Contribution Forfaitaire des, Employeurs
(CFE), au taux en vigueur (l'assiette étant égale
au total du montant brut des rémunérations,

traitement et Salaires des employés, y Compris Îles
employés expatriés ). “ ”

1) les charges et contributions sociales

dues* pour les employés y compris es employés
expatriés, telles que prévues par ta
Règlementation en vigueur

J). l'impôt Général sur les Revenus dus par les
employés. à

kK) Les vignettes ‘sur Îles véhicules à l'exception
des . véhucules de chantiers et des autres véhicules
directement liés aux opérations de recherche.
à

1). Les, droits de. ‘timbres. sur les’ intentions
d'importation concernant le véhicule ainsi que Ja
taxe, sur les contrats d'assurance y afférents ; à
l'exception des véhicüles de chantièrs et ou
autres Véhicules directement 1iés aux*opérations
de recherche. 5

m) 1a taxe Ad-Valorem au taux de 3%
n) la CPS au taux de 3%.

Après ‘les trois Premières années de Production
provenant d’un Projet objet d’un Permis
d'exploitation 1a Société d'Exploitation ses
Sociétés Affiliées et ses sous-traitants seront
tenus de s'acquitter, au titre de ce Projet:

a) 1a redevance Superficiaire additionnelle pour
les Permis d'exploitation

— 75.000 F /km? par an

b) a redevance Superficiaire additionnelle pour

les Autorisations d'exploitation:
— 50.000 F /km° par an
c) es droits d'enregistrément

d) les droits de timbres N

8)- l'impôt sur le revenu foncier et la taxe sur
lès biens de main morte sous reserve des
exonérations prevues au Code Miniar

LR ln 14

FE

+ ,
= 20 -

—50.000 F/km° par an : “

h)' a. Contribution Forfaitaire des , Employeurs

(CFE),. au taux en

vigueur (l'assiette étant égale

au total du montant brut des rémunérations,
traitement et salaires des employés, y compris les
employés expatriés ). « :

i) les charges et contributions sociales

dues ‘pour les employés y Compris Îles employés
expatriés, telles que prévues par LE
Règlementation en vigueur,

J). l'impôt Général
employés.

k) Les vignettes
des.. véhucules de ch
directement liés aux

1), Les droits de
d'importation conce
taxe, sur les contr

Sur les Revenus dus par les

‘Sur les véhicules à l'exception
antiers et des autrés véhicules
Opérations de recherche.

A 4
‘timbres. sur es intentions
rnant le véhicule ainsi que la
ats d'assurance y afférents ; à

l'exception des véhicules de chantièrs et ‘ou

autres véhicules d
de recherche.

irectement liés aux“opérations

m) 1a taxe Ad-Valorem au taux de 3%

n) la CPS au taux de

3%.

Après ‘es trois Premières années de Production

provenant d’un
d'exploitation la
Sociétés Affiliées

Projet objet d’un Permis
Société d'Exploitation ses
et ses sous-traitants seront

tenus de s'acquitter, au titre de ce Projet:

a) la redevance Superficiaire additionnelle pour
les Permis d'exploitation

— 75.000 F /km? par an

b) la redevance superficiaire additionnelle pour

les Autorisations d'exploitation:

— 50.000 F /km® par an

©) les droits d'enregistrément

d).les droits de timb

8) l'impôt sur le
1ès biens de ma

res k

revenu foncier et la taxe sur
in morte sous reserve des

exonérations prevues au: Code Minier

f) les droits de -Patente,

9) 1a .taxe de’ logement fixée au taux de 1% de la
masse salariale des employés, î

h) Ta Contribution Forfaitaire des: Employeurs
(CFE ), au taux en Vigueür (l'assiette étant égale
au total du montant brut des rémunérations,
traitement et Salaires des employés, y Compris les
employés expatriés J'; +

1) L'Impêt Général sur les Revenus dus Par Îles
employés. É

J) Les charges et cotisations Sociales normalement
dues, pour Îes employés, telles que prévues par la
règlementation en vigueur. :

kK) L'impôt sur es bénéfices au taux de 45 %, sous
réserve de l'Article 22.4. ci-dessous,

1) La Vignette sur les véhicules, à lexception des

engins. lourds et/ou autres Véhicules directement

liés à des opérations d exploitation.
m) La:Taxe sur a Valeur Ajoutée.

n) La Taxe sur les contrats d’assurance Souscrits
auprès  d’assureurs résidant au Mali.

©) La Taxe Ad-Valorem au taux de 3%.

p) La CPS au taux de 3x.

Aucun autre impôt, droit, Contribution où taxe de
quelque nature que ce soit, direct où indirect qui

est ou peut être .à l'avenir imposé ‘par l'Etat à
n'importe quel niveau, ne Sera dû par les Parties,

a Société pour le Developpement des
Investissements en Afrique et la Société
d'Exploitation, leurs Sociétés Affiliées ou

Sous=traitants pendant la période d’Exploitation.

Nonobstant les dispésitions de l'Article 22851);
1a Société d'exploitation sera exemptée de l'impôt
sur les bénéfices pendant les cinq premières
années suivant la Première Production.

Le. bénéfice net imposable de la Société
d'Exploitation soumis à l'impôt direct au taux de
45 %X sera déterminé selon les dispositions des
Articles (103) ot (104) inclus de la Loi Minière
sous réserve des définitions et modifications
prévues ci-dessous “

*

aie de Le du de de de de dy by dy dy Le dy io Lo -

&

L . $ : ses
dt: = 2 >
a) Le passif défini à l'Article (105) de la Loi

Minière sera formé aussi bien Par les créances des
actionnaires et/ou leurs Sociétés Affiliées à la
Société d'Exploitation que par les créances des
tiers. «

b) La Société d'Exploitation sera autorisée à
porter au débit du compte d'Exploitation les
intérêts réels payés à des tiers ainsi qu'à ses
actionnaires et/ou leurs Sociétés Affiliées dans
la mesure où 1e taux des intérêts payés auxd'ites
Sociétés Affiliées ne dépasserait pas le taux du
Libor plus 2 %.

c) Les taux d'amortissement applicables seront
ceux fixés par les textes en vigueur. à la date’ de
la signature de la présente Convention, notamment
l'arrêté interministériel N° 236. MF-MDITP. du 23
Janvier 1975. d

Les amortissements prendront effet à compter, de la
date dé la Première Production pour Îles actifs
acquis avant cette date. Les amortissements pour
les actifs acquis après la Première Production
prendront effet à la date à laquelle lesdits
actifs seront mis en service.

Les amortissements portés en comptabilité pendant |
des années déficitaires peuvent être différés pour ni
les besoins du calcul du bénéfice net soumis à l
1'impôêt sur les bénéfices. Les montants. des
amortissements différés seront  déduits, après
déduction des pertes reportées,: au cours de.la
première année fiscale bénéficiaire de la Société
d'Exploitation et les années .bénéficiaires
suivantes. Î

F
Les dépenses de recherches et d'exploitation qui Î
ne peuvent être attribuées à des actifs
amortissables seront Capitalisées et amorties de
facon . linéaire sur la moins longue des deux
périodes suivantes 1 soit dix ans, soit la durée fr
d'Exploitation estimée de 1a Mine. * !

d) Tous les frais d'assistance technique (
effectuée par la Société pour le Developpement des
Investissements en Afrique, seront déductibles, en
entier, pour. le calcul du bénéfice net annuel
soumis à l'impôt sur les bénéfices. La Société
d'Exploitation s'engage à fournir à l'Etat une
attestation annuelle certifiée des comptes,
conformément à l'Article (104 °c) de la Loi
Minière.

e) La .Éociété d'Exploitation sera autorisée à
reporter à! ‘nouveau, pour une Période de cinq ans,
- toutes pertes d'exploitation encourues après la
: Première Production. A cette fin, les pertes
d'exploitation signifieront l'excédent de toutes
déductions prévues à l'Article (105) de la Loi
Minière sur tous revénus prévus à l'Article (103)

de ladite Loi.

Conformément à l'Article (3€) ce la Loi Minière,
l'Etat garantit à la Société pour le Developpement
des . Investissements en Afrique et à la Société
d'Exploitation le maintien du régime fiscal sous
réserve des. dispositions de l'Article 21.1 de la
Présente Convention. . .

Pendant la durée de validité de la présente
Convention, aucune modification ne Pourra être ;
apportée aux règles d’'assiette, de Perception de |
taxes et tarifs règlémentaires, sans l'accord, i
préalable écrit de la Société pour 1e
Developpement des Investissements en Afrique et/ou |
la Société d'exploitation selon le cas. Pendant 1a

durée de validité de 1a présente Convention, la f
Société pour le Developpement des Investissements {;
en Afrique et la Société d'Exploitation ne
pourront être soumises aux impôts, taxes et .
Contributions percus et ia és par l'Etat dont |
À la création viendrait à être décidée.

D

REGIME DOUANIER

REGIME DOUANIER
La Société pour le Developpement des (
Investissements en Afrique et/ou la Société

À . d'Exploitatien et leurs Sociétés Affiliées poûr
leurs activités agréées et sous-traitants
bénéficieront ..des avantages douaniëèrs ci-après

À durant la validité du Permis de _recherche et
pendant les trois (3) Premières années de
Production: RE =

Re
4 a) Le égime de l'admission temporaire au

prorata temporis gratuit pour les matériels, 1H

à machines et appareils, engirs lourds, véhicules ‘
4 utilitaires et ‘autres destinés à être {
réexportés après Îles de recherche cu Ï

d'Exploitation, - |

4 b) Le régime de droit commun pour les véhicules |

T de tourisme utilisés pour es activités de la
Société pour le Developpement des. Investissements

4 en Afrique ‘11 de.la Société 1° xploitation ainsi

: QU'A Lou vélo ule destiné à un ‘3e privé.

4 l

ps
À

es,

c) : ration .des droits et taxes d'entrées,
exigibles £g produits chimiques,
les - produits réactifs, les -produits pétroliers,
huiles e° graisses Pour machines nécessaires à

eurs sactivités, jes pièces de rechange, (à
J'exclusion de celles destinées aux véhicules de
tourisme), es matériaux et les matériels,

machines et appareils destinés à être incorporés
définitivement à la Mine.

Le perscnne expatrié de à Société pour ie
Developpement des investissements en Afrique et de
a Société d'Exploitation bénéficie pour gce’qui
concerne 5esS effets personnels, de l'exonération
des  droits'et taxes, sur une période de six mois à
compter de sa première installation au Mali.

A j'exportation, les Produits sont exonérés de
tous droits et taxes de sortie, de toutes taxes
sur le chiffre d'affaires à l'exportation et de
tous autres droits percus à ja sortie durant la
validité de la présente Convention. Le produit des
ventes de ces exportations ne. sera passible
d'aucun impôt, direct ou indirect, et les Parties,
1e société g'exploitation pourra disposer du
produit en dévises de telies ventes. SE

A a réexportation, Je matériel et j'équipement
ayant servi à J'exécutien des travaux de recherche
et d'exploitation seront exonérés de tous droits
et taxes de sertie, habi ellement exigibles.

Er ces de revente au Mali des erticles importés en
franchise en vertu des dispos jons ci-dessus, 1e
gociété pour le Developpement des Investissements
en Afrique, ra Société d'Exploitation.et/où Jeurs
£ociétés Affitiées pour ieurs activités agréées et
sous-traitants ou jeur personnel devront obtenir
J'autorisation de l'Etat et resteront rede
des droits sur les articles revendus.
seront évalués conformément
tégislatives et règlementaires en Y gueur.

Après es troi (3) premières années de
procuctien, la société d'exploitation ses Sociétés
affiliées pour teurs activités agréées et
jtants sercnit 8€ ujettis au paiement des
et taxes douanier applisabtes à la date de
18 signatu de 1a présente conventien, à
l'exception des produits pétroliers, huiles et
graisses nécessaires à la preduction d'énergie,
pour J'extraction, Je transport et 1e traitement
du minérai.

ni

ii - 25 -

Ces produits pétroliers, ’huiles et graïsses
nécessaires à .1a production d'énergie resteront. -
exonérés de toutes taxes et tous droits douaniers,
pendant la durée de validité de 1a présente
Convention.

ARTICLE 24 - REGIME ECONOMIQUE

Sous réserve. des dispositions de la présente
Convention, l'Etat, pendant la durée de Ja
présente Convention, ne provoquera ou n'édictera à
l'égard de la Société pour le Developpement des
Investissements en Afrique et/ou la Société
d'Exploitation, leurs Sociétés Affiliées et
sous-traitants, aucune mesure impliquant une
restriction aux conditions dans. lesquelles la
législation en vigueur à la date de 1a présente
Convention permet : 7e

a) le libre choix des fournisseurs et
Sous-traitants ,; (sous réserve de l’article 18 /
ci-dessus) ; $

b) la libre importation des marchandises,
matériaux, matériels, machines, équipements,
pièces de rechange et biens Consommables (sous
réserve des dispositions de l'article 23
ci-dessus) ;

c) la libre circulation à travers le Mali des

matériels et biens visés à l'alinéa précédent
ainsi que de toutes substances et tous produits
provenant des activités de Recherches et de
1'Exploitation.

L'Etat s'engage à. fournir . tous permis et toutes
autorisations nécessaires à l'exercice des droits.
garantis par les articles 23 et 24 de la présente
Convention.

La Société pour le Developpement des
Investissements en Afrique en cas de vente de l'or
ou de Substances minérales inclus dans les
échantillons volumineux destinés aux essais
métallurgiques, devra déduire ce revenu des
dépenses de recherche. ‘

Dans le cas des petites mines, la valeur du
produit fini extrait des échantillons destinés aux
essais de traitement (laboratoires usines pilotes
etc....) sera soumise à la taxe “ad-Valorem" au
cas où elle serait utilisée à toutes autres fins
que les dépenses de recherche.

“6.

ARTICLE 25 - R

L)
Ps

- 26 -

Sous réserve des dispositions de’ la présente
Convention, la Société pour Îe Developpement des

- Investissements en Afrique et/ou la Société

d'Exploitation seront autorisées à exécuter des
contrats à des prix raisonnables au point de vue
du marché mondial et à Æxporter les Produits,
ainsi qu'à commercialiser librement ces Produits,
sauf vers ou avec les pays hostiles à LE
République du Mali ou à-ses ressortissants, Tous
contrats entre la Société pour le Developpement
des Investissements en Afrique.et/ou une Société
Affiliée ou entre la Société d'Exploitation et ses
actionnaires seront conclus à des conditions ne
pouvant être plus avantageuses que celles d'un
contrat négocié avec des tiers.

Si, au cours ou au terme de sés opérations
d'Exploitation dans le cadre de la présente
Convention, la Société pour le Developpement des
Investissements en Afrique et/ou a Société
d'Exploitation décident de mettre fin à leurs
activités, ils ne Pourront céder à des tiers leurs
installations, machines. et équipements qu'après
avoir accordé à l’Etat une priorité d'acquisition
de .ces biens à leur valeur d'estimation au moment
de 1a susdite décision. .

La Société pour le Developpement des

Investissements en Afrique, la Société
d'Exploitation et/ou leurs Sociétés Affiliées
et/ou leurs. sous-traitants seront autorisés à

importer en franchise tous matériels et produits,

directement ou indirectement nécessaires au
Projet. L

Pour 1a mise en oeuvre de la procédure
d'importation en franchise, il sera tenu compte
non seulement des conditions de qualité et délais
de livraison mais aussi de a possibilité de se
Procurer les matériels et Produits à des prix
compétitifs sur le marché intérieur. $ °

EGIME FINANCIER

Sous réserve des dispositions de la présente
Convention, l'Etat garantit, pendant la durée de
la présente Convention, à la Société pour: le
Developpement ‘ des Investissements en Afrique, la
Société d'Exploitation et leurs Sociétés Affiliées
et sous-truilants :

a) la libre Conversion et 1e ïibre transfert des
fonds destinés au règlement de toutes dettes
(principal .€t intérêts) en dévises vis-à-vis des
fournisseurs et des créanciers ncon-maliens ;

b) la libre conversion et 1e Tibre transfert des
bénéfices nets à distribuer aux associée
non-maliens et de toutes ‘mmes affectées à
l'amortissement de financements obtenus auprès
d'institutions non-maliennes et des Sociétés
affiliées de Ja Société pour le Developpement des
Investissements en Afrique, après avoir payé
toutes les. taxes et tous les impôts imposés par 1a
présente Convention :: …

c) la libre conversion et le libre transfert des
bénéfices et des fonds provenant de la'‘liquidation
d'actifs, après Paiement : des taxes, douanes ét
impôts prévus dans la Présente Convention.

Afin de permettre à 1a Société d'Exploitation ou à
la Société pour le Developpement des
Investissements en Afrique de faire ‘face à ses
Coûts d'exploitation ct d'effectuer des Paiements
aux fournisseurs et créanciers pour des biens et
services achetés ét Eux : prêts contractés et au
service des dividendes éventuels, dans le Cadre de
ses activités, l'Etat, en application de l’article
6 ce Ja n° ‘89-12/AN-RM du 9 février 1989,
autorisera a Société d'Exploi On ou la Société
pour le Dévelcprement des \Véstissements en
Afrique à £erserver à 7 ranger, en Dollars US où
toute autre dévise convertible, une Scnme
suffisante du produit de ses eXpGrtations après
avoir rapatrié a totatité des recettes au Haïti à
travers la 3CEA40. - Le

L'Etat gerentit 1 libre Cenvérsion et 1e libre.
transfert à l'étranger des économies du personne]
expatrié de Ja Société pour 1e Ceveloppement. des

Investissements er Afrique gt : de 1a Société
d'Exploitation ainsi que ce leurs Sociétée
Affiliées et Sous-traiïtants, réalisées sur leure
Salaires ou ‘résultant de la liquidation

d’investissements au Mali ou de la vente d'effets
Personnels au Mali, En application de l'Article 6
de la Loi €9-12 AN-RM du 9 février 1989, l'Etat
autorisera -:'e Personnel expatrié résidant au Mali

à ouvrir de Comptes en dévises au Ma'i ou à
l'étranger. :

ARTICLE 26 - GARANTIES ADMINISTRATIVES, MINIERES ET FONCIERES

- 28 - Ë

L'Etat garantit à la Société pour le Developpement
des Investissements en: Afrique et à la Société
d'Exploitation l'occupation et l'utilisation de
tous terrains nécessaires aux travaux dé recherche
et à l'Exploitation du ou des Gisements faisant
l’objet de ce Titre minier de recherche et/ou
d'exploitation dans le cadre de la présente
Convention, tant à l'intérieur qu'à l'extérieur du
Périmètre, dans les conditions prévues par le Code
Minier. L'occupation et l'utilisation desdits
terrains n'entraîneront pour 1a Société pour Île
Developpement des Investissements en Afrique et la
Société d'Exploitation aucun paiement d'impôts, de
taxes, de redevances ou droits autres que ceux
précisés dans la présente Convention. A la demande
de la Société d'Exploitation où de la Société pour
le Developpement des Investissements en Afrique,
l'Etat procédera à la réinstallation d’habitants
dont la présence sur lesdits terrains entraverait
les travaux de Recherches et/ou d'Exploitation. La
Société pour le Developpement des Investissements
en Afrique et/ou 1a Société d'Exploitation seront
tenues de payer une juste indemnisation auxdits
habitants ainsi que pour toute privation de

jouissance ou dommages que ses activités
pourraient occasionner aux tenants des titres
fonciers, titres d'occupation, de droits

coutumiers ou à tous bénéficiaires de droits
quelconques.

La Société pour le Developpement des
Investissements en Afrique et la Société
d'Exploitation auront Île droit, à leurs frais, de
couper Îles bois nécessaires à leurs ‘travaux et de
prendre et utiliser lesdits bois, la terre, les
pierres, sable, graviers, chaux, pierres à plâtre,
et les chutes d'eau et tous autres matériaux et
éléments qui seraient nécessaires pour réaliser
les objectifs de a présente Convention,
conformément à la législation en vigueur.

Le Code Minier en vigueur au Mali à la date de la
présente Convention régira les Titres miniers
accordés ou amodiés à la Société pour Île
Developpement des Investissements en Afrique où à
la Société d'Exploitation pendant toute la durée
de validité de la présente Convention.

=

ARTICLE 27 - EXPROPRIATION

L'Etat assure la Société pour le Developpement des
Investissements en: Afrique, la Société
d'Exploitation et leurs Sociétés  Affiliées et
sous-traitants qu'il n'a pas l'intention
d'exproprier les .futures exploitations ni saisir
aucun de leurs biens. Toutefois, si les
circonstances ou une situation critique exigent de
telles mesures, 1’Etat reconnait que, conformément
au droit international, il sera tenu de verser aux
intérêts lésés une adéquate indemnité:

Ë # Lu

es dd EL

ARTICLE 28:- PROTECTION DE_ L'ENVIRONNEMENT

La Société pour le Developpement des
Investissements en. Afrique et/ou :la Société
d'Exploitation s'engagent à : ’
È 4
a) = préserver pendant toute . la! durée de la
Convention, l'environnement et les infrastructures
7 publiques affectées à leur usage ’; pers
b) - réparer tout dommage causé à 1'enVironnement
et aux-infrastructures,: au délà de l'usage:normal;

c) - se conformer en tous points à la.législation
en vigueur, relative aux déchets dangereux, aux
réssources naturelles et à la protection de
l'environnement;

Be

d) - aménager les terrains excavés de facon à les
rendre utilisables selon les modalités déterminées
par la législation en vigueur en la matière;

e)- se conformer. aux dispositions du Code
Forestier notamment celles relatives aux

sur les pentes.

Du De Me

ARTICLE 29-PATRIMOINE CULTUREL

[==

Conformément à la législation en vigueur sur la
protection du patrimoine culturel national, la
phase d'exploitation devra être précédée au frais
de. la .-Société pour- le Developpement des
Investissements en Afrique et/ou de la Société
d'Exploitation, par une étude archéologique menée
à l'intérieur du périmètre d'exploitation par Îles
services compétents du Ministère chargé de la
Culture. ©

Be”

TE

défrichements le long des berges et cours d’eau et

7

Mes leu

Css

-

IRC RD D M ee Le

L - 30 -°

Au cours des activités de recherche, s’il venait à -
être mis à jour des éléments du Patrimoine
Culture1 National, biens, meubles ou immeubles, 1a
Société pour ‘le Developpement des Investissements
en Afrique s'engage à ne bas déplacer ces objets,
à informer sans délais les Autorités
administratives. La Société d'Exploitation, la
Société pour le- Developpement des Investissements
en Afrique ou leurs associés s'engagent à
participer aux frais de sauvetage.

ARTICLE 30 - CESSION SUBSTITUTION, NOUVELLES PARTIES

L'une des Parties pourra, avec l'accord préalable
écrit de l'autre, céder. à d'autres personnes
morales techniquement et financièrement qualifiées
tout. ou partie des droits et obligations qu'elle à
acquis en vertu de la présente Convention, y

compris sa Participation dans la , Société
d'Exploitation et les Permis de recherche et
d'exploitation. Dans cé Cas, Îles cessionnaires

devront assumer tous les droits et obligations du
cédant définis par la présente Convention ou
résultant de . sa Participation dans la Société
d'Exploitation ainsi que ceux découlant des Permis
de recherche et d'exploitation. En ce qui concerne
la Participation d'une Partie dans la Société
d'Exploitation où la cession d'un permis, l’autre
Partie dispose d’un droit de préemption.

L'article 30.1. ne s’appliquera pas à la cession
Par une Partie, de tout ou partie de ses droits
résultant de la présente Convention ou de sa
participation où de ses actifs dans. une Société
d'exploitation à une Société Affiliée.

La Société pour le Developpement des
Investissements en Afrique sera libre de se
substituer, après: en avoir notifié à l'Etat, pour.
l'exécution de la ‘présente Convention, toute
Société Affiliée.

En cas de Substitution de la Société pour le
Developpement des Investissements en Afrique par
une Société Affiliée, la Société pour le
Developpement . des Investissements en Afrique
restera entièrement responsable de l'exécution des
obligations par cette dernière. :

LÉ TS

J
[)

en En en

as

st

B

TITRE IV - 2ISPOSITIONS FINALES

RBITRAGE

Les Parties s fengagent à

ä) régler à l'amiable tous leurs différends
Concernant l'interprétation Su l'application de la
présente Convention ; . ;
b) Soumettre, en cas de litige ou de différend
touchant exclusivement les aspects techniques; à
un expert reconnu Pour ses

techniques, choisi conjointement pa
et n'ayant ‘pas la même nationalit
lien quelconque avec elles, La
expert devra : intervenir dans

désignation et sera définitive
cas de désaccord :sur l'appréciation de la natu
du différend ou du litige où en /Cas de désacco
entre Îles Parties sur la personne de-] kil
Sera. “statué Par arbitrage conformément ,: aux
dispositions de l'Article 31,2 ci-dessous. :

SOUS réserve des dispositions de l'Article 831.7,

tout litige ou différend relatif à ja présente
Convention, sera réglé par voie d'arbitrage
conformément - à Ja Convention pour le Règlement des
Différende relatifs #* Investissements entre
Etats et Resscrtissants d'autres Etats, entrée en
vigueur le 14 Cctobre 1966 (ci-après la

“Convention d'Arbitrage").

Dans ce cas d'arbitrage

e) l'arbitrage aura lieu à Paris, à moine que
les Parties en décident autrement

b) l'arbitrage aura lieu en francaise, le droit
&pplicable est 12 droit de la République dy Mali.
c) les frais d'arbitrage “Seront à a charge de
la Partie Succombante. ;

AUX fins de l'arbitrage, les Parties conviennent
que les Cpérations auxquelles la Présente
Convention se rapporte constituent un

investissement äu sens de l'Article 25, alinéa 1,
dé la Cenvent ion d'Arbitrage,

mn

TICLE 32 - DROIT APPLICABLE

ä - 32 -

Au Cas . où, pour quelque raison que ce soit, le
Centre International pour le Règlement . des
Différends: relatifs aux Investissements se
déclarerait incompétent ou refuserait l'arbitrage,
le différend sera alors tranché définitivement
suivant le Règlement d’Arbitrage de la Chambre de
Commerce . Internationale de Paris. L'arbitrage sera
fait par Un seul arbitre désigné d’un commun
accord -par Îles Parties. Cet arbitre sera d’une
nationalité autre que celle des Parties et aura
une expérience confirmée en matière minière. Dans
le cas où les Parties ne pourraient se mettre
d'accord sur Île choix d’un arbitre, l'arbitrage
sera fait par trois arbitres nommés conformément
au Règlement d'Arbitrage de la Chambre de Commerce
Internationale de Paris. Les dispositions : de
l'Article 31.2. s’appliqueront.

Les Parties s'engagent à exécuter, sans délai, la
sentence rendue par les arbitres et renoncent à
toute . ‘Voie de recours. L'homologation de a
sentence aux fins d'exéquatur peut être demandée .à
tout tribunal compétent. à

RTICLE 33 - DUREE

Ne?

Le droit applicable à la présente Convention est
le droit de la République du Mali.

L'Etat déclare que la présente Convention est
autorisée par la Loi minière malienne. ‘11 est
expressement entendu que; pendant toute la durée.
de sa validité, qu'elle constitue la Loi des
Parties, sous réserve du respect des dispositions
d'ordre public..

La présente: Convention est d'une durée maximum de
30 ans à compter de ‘son Entrée en Vigueur, Dans le
cas où la durée d'Exploitation . d’un Gisement
excèderait 1a durée de la présente Convention, les
parties s'engagent à négocier une nouvelle
convention.

La présente Convention prendra fin, avant son
terme, dans les cas suivants : 8

a) Par accord écrit des Parties

b) En cas de renonciation totale par la Société
pour le Developpement des Investissements en
Afrique et la Societé “d'Exploitation à leurs:

titres minigers, ou annulation de ceux-ci!.
conformément aux dispositions de la Loi Minière.

ns La présente clause créée pour. les Parties une

L' ‘ accord exprès des Parties, la Convention demeurera

“ ° ©

se É
# — 33 -

E ‘ c) En cas de dépôt de bilan, de règlement

i L judiciaire, de liquidation de biens ou de

F « - ! procédures collectives similaires de la Société

pour le Developpement des Investissements en
Li Afrique pendant la Période de Recherche où de 1a h
. Société d'Exploitation pendant la  Périodé
“ d'Exploitation.

ARTICLE 34 - ENTREE EN VIGUEUR

k La présente Convention, entrera en vigueur après
L sa signature par les deux Parties. +

k 5
} ARTICLE 35 - ANNEXES
E : à Les Annexes N° I-II-III à la présente Convention 4
L font partie intégrante de la présente Convention.
si BE

L ARTICLE 36 - MODIFICATIONS re £ ë à :

Toute clause qui n'est. pas prévue dans le texte de

& : la présente Convention pourra être proposée’ par

: l’une ou l'autre des Parties et sera examinée avec

é Soin. Chaque Partie s'efforcera de parvenir à une

( Solution mutuellement acceptable, à ,la:suite de

quoi ladite clause fera l'objet d'un avenant qui

7 sera annexé à la présente Convention et Signé: par
il les deux parties: &

E Les droits et obligations des Parties résultants :

- de 1a présente Convention cherchent à établir, au-

i à moment .de la signature de ladite Convention,

. l’équilibre économique entre les Parties, si au

cours de l'exécution de .1a Convention, des

‘ variations très importantes dans ‘les conditions

économiques imposaient des charges sensiblement

plus lourdes à l'une ou l'autre des Parties que

" celles prévues au moment de la signature :de ladite

Convention; aboutissant à des Conséquences

à inéquitables pour l'une ou l’autre des Parties, il

est convenu que les Parties ré-examineront les

dispositions de la présente Convention dans un

EL. esprit d'objectivité . et. de loyauté afin de
retrouver l'équilibre initial,

Simple obligation de renégociation en:vué d'une
ÿ réadaptation éventuelle de la Convention, sauf

= en, vigueur et continüera à développer tous ses
effets pendant la renégociation.

fo, Las"

. - 34 - --

ARTICLE 37 - NON - RENONCIATION __ NULLITE PARTIELLE, RESPONSABILITE

Sauf renonciation expresse écrite, le fait, pour
une Partie, de ne pas exercer tout ou partie des
droits qui -iui. sont conférés au titre de la
présente Convention ne constituera, en aucun cas,
abandon des droits qu'elle n’a pas exercés. |

k Si l’une quelconque des. dispositions de la

] présente Convention venait à être déclarée ou
réputée nulle et non-applicable, en tout où en
partie, pour quelque raïson que ce soit, un tel

] fait ne pourra annuler la présente Convention qui
restera en vigueur. Ê

Si une Partie s’estime gravement lésée par cette‘
nullité partielle, elle pourra demander  1a
révision des dispositions concernées de “1e
/ présente Convention. Lés Parties s'efforceront
alors de convenir d'une solution équitable. h

ARTICLE 38 - FORCE MAJEURE

L'inexécution par l'une ou l'autre des Parties de
l’une quelconque de ses obligations prévues par 1a
présente Convention, autres que les obligations de
paiement ou de notifications, sera excusée dans la
mesure où cette inexécution est due à un cas de
] force majeure. Si l'exécution d'une obligation
3 affectée par la force majeure est retardée, le
délai prévu pour l'exécution de celle-ci, ainsi
que la durée de la Convention prévue-à l'article
7; nonobstant toute disposition contraire de la
présente Convention, sera de plein droit prorogé
d'une durée égale au retard entraîné par Ja
survenance du cas de force majeure.
= Toutefois . il : est entendu que ni l'Etat, ni a
Société pour le Developpement des Investissements
| en Afrique ne pourront invoquer en leur faveur
comae constituant Un cas de force majeure, un acte
Ou agissement (ou une quelconque omission d'agir)

Mesa

il résultant de leur fait.
Aux .Lermes de Îa présente Convention, doivent être |
— entendus comme cas de force majeure tous É
J évènements, actes ou circonstances indépendants de j
1a volonté d'une Partie, tels que faits de guerre
…’ ou conditions AÂimputables à la guerre, insurrec-
tion, troubles civils, blocus, embargo, grèves ou
= autres conflits sociaux, émeutes, épidémies
tremblements de terre, inondations ou autres è
intempéries, explosions, incendies, la foudre, ss CT

faits du Prince, actes de terrorisme. L'intention «

des Parties est que le terme fbrce majeure recoive
l'interprétation ]la plus conforme aux principes et :
usages du droit international.

— 35 -

es Lorsque l'une ou l'autre des Parties estime
qu’elle se trouve empêchée de remplir l'une
quelconque de ses obligations en raison d’un cas
de force majeure, elle doit immédiatement notifier
l'autre Partie de cet empêchement par écrit en
indiquant les raisons, Les Parties doivent prendre
toutes dispositions utiles Pour assurer dañs les
| plus brefs délais la reprise normale ‘ de
l'exécution des obligations affectées par la force |
majeure, sous réserve qu’une Partie ne sera’ pas |
tenue ‘de règler des différends avec des tiers, y |
compris des conflits Sociaux sauf si Îles |
conditions lui sont acceptables ou si le règlement }
est rendu obligatoire suite à une sentence
[l arbitrale définitive où une décision d'un tribunal à H
judiciaire compétent. L'Etat s'engage à coopérer j
avec la Société pour le Developpement des
nl Investissements, la Société d'Exploitation ou pour,
règler en Commun tout conflit social qui pourrait À
survenir.

1 ;
ARTICLE 39- RAPPORTS, COMPTE RENDUS ET _INSPECTIONS

d La Société pour le Deve Tloppement des
Investissements et/ou chaque Société
d'Exploitation Chacun en ce qui le concerne,
s'engagent, pour la durée de la présente

a Convention

+ ‘a) à tenir au Mali une comptabilité sincèré,
a véritable et détaillée de ses opérations,
accompagnée des : pièces. ‘justificatives ‘permettant
d’en vérifier l'exactitude. Cette comptabilité
sera ouverte à l'inspection de l'Etat et de ses 4
représentants Spécialement mandatés à cet effet . 4

b) à ouvrir à l'inspection de l'Etat où de ses

& représentants dûment autorisés, tous comptes ou
écritures se trouvant à l'étranger et se
rapportant à ses opérations au Mali.

Toutes les informations portées par la Société
pour le Developpement des Investissements en
Afrique et/ou la Société d'Exnloitation à la 1
Connaissunco de l'Etat en upplication .de a 2
Présente Convention, Seront «considérées comme |
confidentialle ot l'Etat Ss'enqige à ne pas en
me Fa révéler la  Lenour à des tiers, ins avoir obtenu
n le consontement, écrit préalable de la Société
{ pour 1e Développement des luvestissements en
Afrique et/ou la Société d'Exploitation, selon le
cas, qui ne saurait être refusé sans raison .
valable.

dy

: 7 - 36 -
ARTICLE 40 - SANCTIONS ET PENALITES .
‘ En cas de manquement aux Cbligations résultant des
4 lois et règlements - en Vigueur à 1a date de

Signature de Ja Présente Convention, dans Ja
mesure où ces lois et règlements S’appliquent à la

à Société pour le Developpement des Investissements
en Afrique et à a Société d'Exploitation Sous
réserve des dispositions de l'article 21 de la |
Présente Cohvention » Îles Sanctions et Pénalités

4 ù prévues Par ‘les mêmes textes législatifs ou |

règlementaires Seront immédiatement 8&pplicables.

$
ARTICLE 41 - NOTIFICATIONS

Toutes Sommunications ou notifications Prévues
dans Ja Présente Convention doivent être faites
/ Par lettre recommandée avec accusé de réception ou
Par télex Confirmé par lettre recommandée avec
5 accusé de réception, Comme suit :

a)Toutes notifications à la Société pour le
DeveToppement des Investissements en Afrique
doivent être faites à l'adresse Ci-dessous:

avec © copie au bureau de 1a Société Pour Je
E Developpement des Investissements en Afrique à

Bamako,
A Partir de la Constitution de .1a Société
d'Exploitation, toutes notifications Peuvent

valablement être faites à l'adresse de 1a Société
d'Exploitation.

b) Toutes notifications à l'Etat Peuvent
Valablement être faites à Ta DNGM à l'adresse
Ci-dessous ::

Direction Nationale ‘de la Géologie et des Mines
É B.P. 223 !
. Bamako, République du Mali. Ë

Tout Changement. d'adresse doit &8tre notifié par
écrit dans les meilleurs délais par une Partie à É
— l'autre, Î

M ;TCLE 42 - LANQUE DU. CONTRäT er SYSTEME Dë MESURE

La - Présente Convent ion est rédigée Sn langue

L francaise. Tous rapports où autres documents “
k établis ou à établir en applicätion de: la présente
0 Convention doivent être rédigés

francaise.

Le traductic: de la présente
autre langue est faite dans 1
facilitér : l'apolicätion. En c de contradiction
entre le £ francais et 1e texte dans une
langue étrangère, le texte francais prévaudre.

ivention en toute
but exclusif d’en

Le eystème de mesure applicable est le système
métrig

Î ARTICLE 45 INTERVENTION DE

SOCIETE D'EXPLOI

Dès le constitution de chaque Société
d'Exploitation prévues par la présente Convention,
la Scciété «d'Exploitation signerä trois originaux i
de, .la : présente Convention et &cceptera:par cette
sigratüre les obligations qui iüi incombent en

j vertu; cela présente Convention.

4

Fait à Bemeko, le ‘4m lg |

s originaux:

J < en trois exemple

POUR LE COUVERNE
REPUBLIQUE DU

! SIDENT OU CONSEIL
ACHINISTAS

Da

PROGRAMME

N

L]
LI
&m

nm

INITIAL DES TRAVAUX

La zoné di pernis ‘de Féboula comporte :3 types de sujets :

- un type alluvionnaire

-. un type éluvionnaire

- un type filonien.

A: OBJET ALLUVIONNATRE Sa ; i “À

Foia à rayonnage, répérage topographique, levé.géologique.de surface :

2. Fonçage de puits jusqu'au bed-rock tous les 200 m;dans le:lit

y vif des  prinépaux cours, d'eau,et. de leurs- Ag TAUENE

= coupe des puits -

importants

étude des concentrés des ceux gravuleu)

{contrôle ‘de la minéralisation des couches. argileuses, i

- analyse géochimique pour Or : détermination des teneurs à
partir des échantillons bruts des niveaux à gravier, et du

bed-rock d'une part, et des concentrés de batée par absorp-

tion atomique d'autre part.

#3 Analyse et interprétation des résultats.

B. OBJECTIF ELUVIONNAIRE ET FILONIEN

1. Géochimie sol détaillé

e

K- layonnage et échantillonnage systématique à la maille de

1 km X 250 m

2. Levé géologique de surface :

- analyse géochimique ‘pour l'or et les aude éléments.

aralièlement au .levé géochimique.

de Cartogruphie des filons de quartz minéralisés reconnus par les
missions de prospection untérieures.:

- échantillonnage uyutématique de aurfuee dun filons tous

Leu 100 m ;

-unalyue géochimique or de ces échantillons à
- fulerprélalion den résultatu
Budget 55 Milllonn de Frnnen

« COORDONNEES DE LA ZONE DEMANDEE . “

ZONE DE FABOULAKO CERCLE. DE YANFOLILA

COORDONNEES DU PERIMETRE DU PERMIS SOLLICITE: Ë

SURFACE-: : environ. 200 Kn?

Point A : ‘Tntergection du parallèle 10° 52° 15" Nora Lavec La, frontière
jee Guinéenne. » LE Se

Du point A au point B Suivant le paralièle 105215", Nord.
Point B

Point B : Intersection du parallèle 10°52'15" Nord avec 1e
8°10' Ouest. sa Ÿ

Du point B au point C suivant le méridien 8*10' Ouest.
Point C : Intersection du méridien 8°10" Ouest avec le parallèle.
10°49'47" Nord. »
Du point C au point D suivant le parallèle 10°49'47" Nord.
Point D : Intersection du bärallèlé 10°4947" Nord avec le méridien
8°12' Ouest.
Du point D au point E suivant le méridien 8°12' Ouest.

Point E : Intersection du Ron 8° 12° Ouest avec le parallèle
RL Nord.

Du point E.au point F suivant Le parallèle 10°44' Nord.

Point F : lntersection du parallèle 10°44' Nord avec la frontière
= Guinéenne. ;

.
RAHNEXE : IIL

FEUILLE

ECHELLE

Ts DE

DE SJ TUATION
FAIKUL

Dé TIENKO
Go

44

11. _ANNEE

Le A. OBJECTIF ALLUVIONNAIRE

} - Fonçage de lignes de puits perpendieulaires à l'axe du 1it
majeur des principaux cours d'eau à 18 maille de 15 m X 200 m.
Ces cibles auront été sélectionnées lors de la première année.

l _ Levé des coupes de puits, échantillonnage des niveaux à gravier
et du bed-rock. Lavage à la batée étude des concentrés, détermi-
nation des teneurs en or des échantillons bruts et des concentrés

| de batée calcul des réserves probables.

1 B. OBJECTIF ELUVIONNAIRE ET FILONIEN

1 1. Géochimie sol détaillée à le maille de 100 m x 20 m sur les

cibles sélectionnées après la lère année.

F 2. Fonçage de puits et tranchées Sur les zones anomales géochimi-

ques et surles filons de quartz.

3. Levé géophysique des structures géochimiques.

4. Analyse et interprétation des résultats.

À A. OBJECTIF ALLUVIONNAIRE

j _ Resserement des lignes de puite à la maille 15 m x 50 m ou
# 15 X 100 m - Û

‘ __cubage des réserves probables.

B. OBJECTIF ELUVIONNAIRE ET FILONIEN

—+ L sondage mur Lee zones anomules et sur les Piiuns de quurtz ayant
ï ROVAIE deu Longuru Inlérennnntun.
ÿ
| . Cubago don rénerven probableu.
Budget den eme el Jème nnneet

249 Millions de Francs FA.

y À

